      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 1 of 25




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :      3:CR-20-197

           v.                            :    (JUDGE MANNION)

THOMAS J. HART,                          :

           Defendant                     :

                             MEMORANDUM

     Presently before the court is the Motion to Suppress Seizure of Electronic

Communications, (Doc. 32), filed by defendant Thomas J. Hart through his

counsel. Specifically, Hart, who was charged with one count of knowingly receiving

and distributing child pornography, in violation of 18 U.S.C. §2252(a)(2), moved to

suppress electronic communications that he allegedly sent on a Kik messenger

app containing child pornography files and videos, after Kik provided them through

a CyberTipline Report (“Cybertip”) to the National Center for Missing and Exploited

Children (“NCMEC”). The Cybertip was eventually sent to the FBI. Hart also seeks

to suppress the evidence seized by the FBI from Kik’s Cybertip based on a

discrepancy between the number of videos the FBI identified and the actual

number of video files that were included with the Cybertip. Thus, Hart claims that

the FBI’s search exceeded the scope of the search performed by Kik. The pending

motion has been fully briefed, Exhibits were submitted, and the motion is now ripe
        Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 2 of 25




for disposition. Based on the following, defendant Hart’s motion to suppress will be

DENIED IN ITS ENTIRETY without the necessity of conducting an evidentiary

hearing.



   I.      FACTUAL AND PROCEDURAL HISTORY

        Kik is a freeware instant messaging mobile application (“app”), and is a

“provider” pursuant to 18 U.S.C. §§2258E and 2510. On February 19, 2020, Kik

submitted a Cybertip, regarding the distribution of videos apparently depicting child

pornography, to NCMEC pertaining to one of its users by the name of “televiper”,

who was later identified as Hart. The Cybertip indicates that Kik viewed the “entire

contents of the files.” The total number of files that Kik uploaded to NCMEC in its

Cybertip was 12 files. Specifically, the Cybertip contained 11 video files and one

.pdf file. (See D’s Ex. 1, Doc. 33-1). Kik’s Cybertip indicated that 11 child

pornography videos, including some duplicates, were distributed via Kik using

private chat messages and group messaging. See, Def. Ex. 1. The twelfth file

uploaded by K[ik] for its Cybertip to NCMEC had the filename “Subscriber-data-

televiper_2th. .pdf”, which consisted of a [.pdf] file containing account information

about the K[ik] user. (See D’s Ex. 1, Doc. 33-1 at 6 and 11).

        On March 27, 2020, NCMEC forwarded the Cybertip it received from Kik to

the Pennsylvania Internet Crimes Against Children (“ICAC”) Task Force, in Media,

                                         2
       Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 3 of 25




Delaware County, Pennsylvania. The images included with the Cybertip were not

reviewed by NCMEC before it sent the Cybertip to ICAC. (D Ex. 1, Doc. 33-1 at

11). After receiving the Cybertip, ICAC forwarded it to the Federal Bureau of

Investigation (“FBI”) Philadelphia Office, and eventually it was sent to the FBI

Scranton, PA, Resident Office.

      The Cybertip, which contained the 11 video files and 1 .pdf file, was assigned

to FBI Special Agent Eric Bailey for investigation. Agent Bailey determined that

there were eight total unique video files containing child pornography. Some

images depicting child pornography were uploaded multiple times, and in total

there were 11 uploads.

      The FBI then conducted an investigation and discovered that Hart, who lived

in Pittston, Luzerne County, Pennsylvania, created the Kik account with the

username “televiper.” On August 12, 2020, the FBI, along with other agencies,

executed a search warrant approved by a Magistrate Judge at Hart’s house in

Pittston. The search of Hart’s house, including devices in the house, did not reveal

any images of sexual exploitation of minors. Hart was also interviewed and he

admitted to using the Kik mobile app in his cell phone to participate in group chats

with others. In particular, Hart admitted to using the “televiper” account on the Kik

app to participate in chat groups where child pornography was shared between the

individuals in the groups. Hart admitted that he would take the child pornography

                                         3
       Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 4 of 25




pictures and videos from one chat group and post them into other chat groups to

which he belonged.

      Later on August 12, 2020, Agent Bailey filed a criminal complaint against

Hart charging him with one count of distribution of child pornography, in violation

of 18 U.S.C. §2252(a)(2). (Doc. 1). A Magistrate Judge conducted an initial

appearance, (Doc. 7), and subsequently, on August 14, 2020, Hart was released

on bail. (Doc. 9). On August 25, 2020, Hart was indicted by a Grand Jury on one

count of distribution of child pornography, in violation of §2252(a)(2). (Doc. 13). On

August 28, 2020, Hart was arraigned and he was continued on pretrial release.

(Doc. 17).

      On April 12, 2021, Hart filed his motion to suppress the seizure of electronic

communications and his brief in support, with a 12-page Exhibit, namely, the

Cybertip Report. (Docs. 32, 33 & 33-1).

      After being granted an extension of time, the government filed its brief in

opposition on May 17, 2021. Hart did not file a reply brief and the time within which

to do so has expired.

      The trial which had been scheduled in this case to commence on June 7,

2021, was continued generally until the court ruled on Hart’s suppression motion.




                                          4
         Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 5 of 25




  II.     LEGAL STANDARD

        The court has jurisdiction over Hart’s motion to suppress under 18 U.S.C.

§3231. A criminal defendant brings a pre-trial motion to suppress evidence under

Federal Rule of Criminal Procedure 12(b)(3)(C), in an effort “to show that evidence

against him or her was unconstitutionally obtained.” U.S. v. Hernandez, 2015 WL

5123924, at *4 (M.D. Pa. 2015). Protection against unreasonable searches and

seizures is enshrined in the Fourth Amendment, which states:

        The right of the people to be secure in their persons, houses, papers,
        and effects, against unreasonable searches and seizures, shall not be
        violated, and no warrants shall issue, but upon probable cause,
        supported by oath or affirmation, and particularly describing the place
        to be searched, and the persons or things to be seized.

        U.S. Const. amend. IV.

        “The Fourth Amendment, like the other Amendments contained in the Bill of

Rights, imposes direct limitations on the actions that may be taken by the Federal

Government.” Adams v. Springmeyer, 17 F.Supp.3d 478, 490 (W.D. Pa. 2014)

(citing McDonald v. City of Chicago, 561 U.S. 742, 753–55 (2010)). The Fourth

Amendment’s purpose is to “safeguard the privacy and security of individuals

against arbitrary invasions” by the government. Camara v. Mun. Ct. of S.F., 387

U.S. 523, 528 (1967). For purposes of the Fourth Amendment, a search “occurs

when an expectation of privacy that society is prepared to consider as reasonable

                                          5
       Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 6 of 25




is infringed.” United States v. Jacobsen, 466 U.S. 109, 113 (1984). In order to

establish standing under the Fourth Amendment to challenge a search, a

defendant must show a “reasonable expectation of privacy” in the place or thing

searched. Rakas v. Illinois, 439 U.S. 128, 132 n.1 (1978).

      If standing is established, then the court examines the search warrant or lack

thereof. The burden of persuasion depends on whether or not there was a warrant

that authorized the search. See Hernandez, 2015 WL 5123924, at *4. Further, the

Supreme Court regards exclusion of evidence as an “extreme sanction” that

“should be ordered only on a case-by-case basis and only in those unusual cases

in which exclusion will further the purposes of the exclusionary rule,” which center

on deterring police misconduct. U.S. v. Leon, 468 U.S. 916, 918 (1984).

      The Fourth Amendment also lays out four requirements of a valid search

warrant. The warrant must: 1) be based on probable cause; 2) be supported by a

sworn affidavit; 3) describe particularly the place of the search; and 4) describe

particularly the persons or things to be seized. Groh v. Ramirez, 540 U.S. 551, 557

(2004).

      “The Fourth Amendment requires that a search warrant be supported by

probable cause, and ‘[e]vidence seized pursuant to a search warrant that is not so

supported may be suppressed.’” U.S. v. Rivera, 524 Fed.Appx. 821, 825 (3d Cir.

2013) (citation omitted).

                                         6
       Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 7 of 25




      The district court conducts only a deferential review of the initial probable

cause determination made by the magistrate [judge] regarding a search. U.S v.

Stearns, 597 F.3d 540, 554 (3d Cir. 2010) (citing Illinois v. Gates, 462 U.S. 213,

236, 103 S.Ct. 2317 (1983)). “The role of a reviewing court is not to decide probable

cause de novo, but to determine whether ‘the magistrate [judge] had a substantial

basis for concluding that probable cause existed.’” Id. (citation omitted). In order

for the reviewing court to make this determination, it “must consider the totality of

the circumstances, ‘and need not conclude that it was more likely than not’ that the

evidence sought was at the place described.” Rivera, 524 Fed.Appx. at 825

(citation omitted). “If a substantial basis exists to support the magistrate [judge]’s

probable cause finding, [the court] must uphold that finding ....” Stearns, 597 F.3d

at 554. In evaluating a search warrant application, “the magistrate [judge] must

‘make a practical, common-sense decision whether, given all the circumstances

set forth in the affidavit ... there is a fair probability that contraband or evidence of

a crime will be found in a particular place.’” Id. (citation omitted). A search warrant

can be issued even when supported by an affidavit which does not contain direct

evidence linking the crime with the place to be searched. Id. “Probable cause can

be, and often is, inferred from ‘the type of crime, the nature of the items sought,

the suspect’s opportunity for concealment and normal inferences about where a

criminal might hide [evidence].’” Id. (citation omitted). “[T]he resolution of doubtful

                                           7
       Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 8 of 25




or marginal cases in this area should be largely determined by the preference to

be accorded to warrants.” U.S. v. Jones, 994 F.2d 1051, 1055 (3d Cir. 1993)

(citation omitted).

      The court’s “role is not to make [its] own assessment as to whether probable

cause existed”, “[r]ather, [it is] constrained to determine only whether the affidavit

provides a sufficient basis for the decision the magistrate judge actually made.”

Jones, 994 F.2d at 1057. Thus, the district court’s limited role is to determine if the

four corners of the affidavit in support of the search warrant provided “the

magistrate judge with a substantial basis on which to conclude that evidence of a

crime would be found in the defendant[’s] residence[].” Id. at 1055.

      “Under the exclusionary rule ‘evidence obtained in violation of the Fourth

Amendment cannot be used in a criminal proceeding against the victim of the

illegal search and seizure.’” Lara-Mejia, 482 F.Supp.3d at 293 (quoting United

States v. Calandra, 414 U.S. 338, 347, 94 S.Ct. 613, 38 L.Ed.2d 561, (1974)). “This

prohibition also applies ‘to the fruits of the illegally seized evidence.’” Id. “The rule

operates as ‘a judicially created remedy designed to safeguard Fourth Amendment

rights generally through its deterrent effect, rather than a personal constitutional

right of the party aggrieved.’” Id. (citations omitted).

      Generally, “the burden of proof is on the defendant who seeks to suppress

evidence.” U.S. v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995) (citation omitted).

                                            8
           Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 9 of 25




“However, once the defendant has established a basis for his motion, [], the burden

shifts to the government to show that the search or seizure was reasonable.” Id.

(citation omitted).



   III.     DISCUSSION

          As mentioned supra, Hart has filed a pre-trial motion to suppress evidence

consisting of the electronic files with child pornography content found under his

“televiper” username that were contained in the Cybertip Kik sent to NCMEC

arguing that Kik’s monitoring of the users’ files on its app constituted governmental

action that was an unlawful search without a warrant in violation the 4th

Amendment. Hart argues that the warrantless seizure and search of his electronic

communications constituted governmental action by Kik since the statute, 18

U.S.C.A. §2258A(b), “coerced” Kik to report apparent child pornography via a

Cybertip. As such, Hart contends that since he had a reasonable expectation of

privacy in the communications that he made on the Kik app, “[w]hen the

government coerced K[ik] into using a government backed reporting mechanism,

K[ik] becomes a government actor”, and that “K[ik] violated [his] Fourth

Amendment rights to be free from unreasonable searches and seizures by seizing

the images and passing them along to NCMEC.” (Doc. 33 at 5-6).




                                            9
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 10 of 25




      The government contends that Kik is not a governmental agency and that its

conduct was a private search that did not implicate the 4th Amendment.

      No doubt that “[t]he Fourth Amendment regulates state actors”, and “private

parties are only bound by its requirements insofar as they operate as de facto state

actors.” U.S. v. DiTomasso, 81 F.Supp.3d 304, 306 (S.D. N.Y. 2015), aff’d, 932

F.3d 58 (2d Cir. 2019), cert. denied, 141 S.Ct. 314 (2020). Further, the Fourth

Amendment is “wholly inapplicable to a search or seizure, even an unreasonable

one, effected by a private individual not acting as an agent of the Government or

with the participation or knowledge of any government official.” Id. (citation

omitted).

      One way for a private party to “act[ ] as an agent of the Government” is
      through legal compulsion. If a private party must perform a search—if she
      can face liability for not doing so—the search “is controlled by the Fourth
      Amendment.” But legal compulsion is not necessary for an otherwise-private
      search to be subject to the Fourth Amendment’s requirements. A search
      carried out voluntarily by a private actor will still be subject to the Fourth
      Amendment’s strictures if the government “demonstrate[s] a strong [ ]
      preference for [the search].”

Id. at 308 (citations omitted).

      A private party can also act as a government agent if its performs “searches

with an intent to assist law enforcement.” Id. at 309 (citation omitted). However,

“private actions are generally attributable to the government only where there is a

sufficiently close nexus between the State and the challenged action of the ... entity

so that the action of the latter may be fairly treated as that of the State itself.”
                                         10
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 11 of 25




DiTomasso, 93 F.3d at 67-68 (internal quotations marks and citations omitted).

“The requisite nexus is not shown merely by government approval of or

acquiescence in the activity, or by the fact that the entity is subject to government

regulation.” Id. at 68. “The purpose of the [close-nexus requirement] is to assure

that constitutional standards are invoked only when it can be said that the

[government] is responsible for the specific conduct of which the [accused]

complains.” Id. (internal quotations marks and citations omitted). See also Skinner

v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 614, 109 S.Ct. 1402 (1989)

(“Whether a private party should be deemed an agent or instrument of the

Government for Fourth Amendment purposes necessarily turns on the degree of

the Government’s participation in the private party’s activities ....”).

      Here the court must determine whether Kik conducted the search at issue

as an agent or instrument of the government or whether Kik’s monitoring was “a

purely private search beyond the reach of the Fourth Amendment.” DiTomasso,

93 F.3d at 68.

      The Third Circuit has not yet decided the contours of the law regarding

whether private party electronic communication providers and messaging

services, such as Kik, act as agents of the government “when they monitor their

users’ activities on their servers, or when they implement their own internal security




                                          11
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 12 of 25




measures against users engaging in illegal activity through their serv[ers]”, (Doc.

37 at 7), and whether their activities must conform to the 4th Amendment.

      The test utilized in the Sixth Circuit is “that a private actor’s reason for

performing a search must be ‘entirely independent of the government’s intent to

collect evidence for use in a criminal prosecution’ to escape Fourth Amendment

scrutiny.” DiTomasso, 81 F.Supp.3d at 309 (citation omitted). In the Ninth Circuit,

the Court “has held that an otherwise-private search must comply with the Fourth

Amendment if ‘its purpose [is] to elicit a benefit for the government in either its

investigative or administrative capacities.’” Id. (citation omitted). In DiTomasso, id.

n. 33, the district court found that “law enforcement purpose was one factor to

consider when analyzing whether a search is purely private”, and noted that ‘“the

private party’s intent in executing the search’ has been deemed relevant to the

Fourth Amendment analysis by the First, Sixth, Ninth, and Tenth Circuits.”

      The court now considers this issue and finds that Kik was not acting as a

government agency and that it was not acting as an agent of law enforcement

when it submitted the Cybertip at issue, regarding files which appeared to contain

evidence of child pornography, to NCMEC.

      Kik, as a “provider” under 18 U.S.C. §§2258E and 2510, was obliged to send

the Cybertip to NCMEC “under section 2258A of the PROJECT Our Children Act,

[18 U.S.C. §2258A(a)(1)], which requires any private entity that ‘obtains actual

                                          12
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 13 of 25




knowledge’ of child pornography trafficking to notify NCMEC.” DiTomasso, 81

F.Supp.3d at 306. “NCMEC is a private, nonprofit corporation, which aims to

reunite families with missing children, reduce child sexual exploitation, and prevent

the victimization of children.” DiTomasso, 932 F.3d at 61. Further, “[NCMEC]

maintains an initiative whereby individual persons and ISPs can report to [it] on a

range of internet-based misconduct, including the apparent presence of child

pornography.” Id. “Once child pornography conduct has been reported to NCMEC,

NCMEC is required to ‘forward’ any such report to law enforcement.” DiTomasso,

932 F.3d at 61 (citing §2258A(c)(1)).

      Additionally, as the district court in DiTomasso, 81 F.Supp.3d at 306,

explained:

      The statute also provides a safe harbor for compliance. Under section
      2258B, any entity that issues a NCMEC Report pursuant to its obligations
      under section 2258A is immunized from all liability, civil or criminal, that might
      otherwise have resulted from the nonconsensual disclosure of a user’s
      electronic information. [Fn. omitted] There is, however, no statutory
      obligation to look for child pornography trafficking. Rather, the obligations of
      section 2258A are triggered only when an internet service provider (“ISP”)
      like [Kik] obtains “actual knowledge” of such trafficking.

      When an ISP “obtains actual knowledge” of unlawful conduct involving child

pornography, “[it is] required by §2258A [] to report that conduct to NCMEC, 18

U.S.C. §2258A(a), and they face substantial fines if they fail to do so.” DiTomasso,

932 F.3d at 61 (citing §2258A(e)).


                                          13
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 14 of 25




     As the government points out, (Doc. 37 at 7-8), “courts that have addressed

the question [presented in this case as to whether Kik’s monitoring activities was

performed as an agent of the government] uniformly answer it in the negative.”

(citing United States v. Stratton, 2017 WL 169041, at *4 (D. Kansas Jan. 17, 2017)

(holding that Sony was not a government agent when it searched images stored

on the defendant’s PS3); United States v. Richardson, 607 F.3d 357, 366 (4th Cir.

2010) (holding that AOL’s scanning of email communications for child pornography

did not trigger the Fourth Amendment’s warrant requirement because no law

enforcement officer or agency asked the provider to search or scan the defendant’s

emails); United States v. Stevenson, 727 F.3d 826, 831 (8th Cir. 2013) (“AOL’s

decision on its own initiative to ferret out child pornography does not convert the

company into an agent or instrument of the government for Fourth Amendment

purposes.... AOL’s voluntary efforts to achieve a goal that it shares with law

enforcement do not, by themselves, transform the company into a government

agent.”); United States v. Keith, 980 F. Supp. 2d 33, 40 (D. Mass 2013) (AOL is

not a government agent); United States v. Ackerman, 2014 WL 2968164, at *5-6

(D. Kan. July 1, 2014) (AOL is not a state actor), rev’d on other grounds, 831 F.3d

1292 (10th Cir. 2016); United States v. Drivdahl, 2014 WL 896734, at *3-4 (D. Mont.

Mar. 6, 2014) (Google is not a Government agent); United States v. Cameron, 699

F.3d 621, 637–38 (1st Cir. 2012) (Yahoo!, Inc., did not act as an agent in searching

                                        14
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 15 of 25




e-mails and sending reports to NCMEC); [DiTomasso, supra] (chat service

provider Omegle held not to be a Government agent and its search of defendant’s

chat messages held to be a pure private search beyond the reach of the Fourth

Amendment); United States v. Miller, 2015 WL 5824024, at *4 (D. Neb. Oct. 6,

2015) (holding that Google is a “private, for profit entity” that “complied with its

statutory duty to report violations of child pornography laws” and did not become

a state actor by doing so)).

       Hart argues that Kik acted as a government agent in conducting a

warrantless search of his messaging and uploaded files since the government

“coerced” Kik “into using a government backed reporting mechanism” based on

the statute, 18 U.S.C. §2258A, requiring providers like Kik to report possible child

exploitation. However, as the government states, (Doc. 37 at 9), “Kik [did not] lose

or forfeit its status as a private party simply by [] complying with its legal obligation

to report suspected criminal activity to NCMEC.” As mentioned above, the requisite

“close nexus” between the government and the challenged action of Kik required

for Kik’s action to be treated as that of the government is not shown merely “by the

fact that [Kik] is subject to government regulation.” DiTomasso, 932 F.3d at 68

(citations omitted). See also U.S. v. Miller, 982 F.3d 412, 424 (6th Cir. 2020)

(holding that “private action [such as Google’s activity of operating a system to

detect child pornography and its requirement to notify NCMEC when it becomes

                                           15
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 16 of 25




aware of child pornography] does not become government action merely because

the government authorizes or acquiesces in it”, and holding that [e]ven extensive

regulation of a private party will not turn its every action into government action.”).

      Additionally, as the government states:

      Kik not only complied with the mandates of §2258A, but also used its
      discretion, as a private entity and provided additional information over and
      above what is statutorily required. Def. Ex. 1 [Doc. 33-1]. In its [Cybertip]
      report, Kik voluntarily chose to include the images, the dates and times of
      the upload and the Internet Protocol address.

(Doc. 37 at 9) (citing 18 U.S.C. §2258A(b)(1)-(5)).1

      Recently, the Sixth Circuit in Miller, supra, considered whether “Google

conducted an ‘unreasonable search’ by scanning [defendant’s] July 9 email [which

had two attached files containing child pornography images] for hash-value

[matching images in Google’s child-pornography repository].” Google then sent a

Cybertip to NCMEC and no Google employee viewed the files. Ultimately the IP

address associated with the Gmail account lead officers to the defendant. The

Sixth Circuit stated that defendant’s claim that Google’s hash-value matching was

an unreasonable search that violated the 4th Amendment “faces an immediate (and


      1
       Under the statute, when a provider, such as Kik, submits a Cybertip to
NCMEC it can include additional information, at its discretion, such as the
following: (1) Information about the involved individual; (2) Information regarding
the transmission of the content relating to the report; (3) geographic information of
the involved individual; (4) visual depictions of apparent child pornography; and (5)
the complete communications containing any visual depiction of apparent child
pornography. 18 U.S.C. §2258A(b)(1)-(5).
                                           16
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 17 of 25




ultimately insurmountable) obstacle: Google is a private entity”, and that “[l]ike

other constitutional rights, …, the Fourth Amendment regulates only government

action.” Id. at 421 (internal citations omitted). The Court stated that since the

defendant was seeking to suppress evidence, “[he] must prove that Google's

actions were government actions under one of the[] tests [i.e., traditional agency

test, function test, compulsion test, or a nexus test].” Id. at 423 (citations omitted).

The Court then examined the defendant’s 4th Amendment claim regarding

Google’s monitoring activities under each of the stated tests. Id. at 424-25.

      To paraphrase, the Sixth Circuit essentially found that “the initiative” for

Google’s decision to scan its customers’ files came from “the private party, not the

government.” Id. at 424. The Court explained its finding by stating, in part, that

even though “Federal law requires ‘electronic communication service providers’

like Google to notify NCMEC when they become aware of child pornography”, “this

mandate compels providers only to report child pornography that they know of; it

does not compel them to search for child pornography of which they are unaware.”

Id. (internal citations omitted). The Court further stated that “the Supreme Court’s

cases tell us to focus on ‘the specific conduct of which [a party] complains’”, and

“[t]hat conduct is Google’s hash-value matching, not its reporting.” Id. (internal

citations omitted). The Court also pointed out that “[m]any courts have found that

a ‘reporting requirement, standing alone, does not transform [a service provider]

                                          17
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 18 of 25




into a government agent whenever it chooses to scan files sent on its network for

child pornography.’” Id. (string citations omitted). The Court also compared

Google’s responsibility under 18 U.S.C. §2258A(a) to notify NCMEC “to many laws

[that] require certain individuals, such as teachers or doctors, to report child

abuse”, and stated that “[i]n that context, too, courts have held that reporting

mandates do not transform private parties into government actors for purposes of

various constitutional provisions.” Id. (citations omitted).

      Finally, the Miller Court found that under the nexus test, where private action

may be “attributed to the government if a sufficiently close nexus exists between a

private party and government actors”, there was no evidence to show that Google

intended to act as a government agent. Id. Rather, the Court stated that “Google

… sought to rid its virtual spaces of criminal activity for the same reason that

shopkeepers have sought to rid their physical spaces of criminal activity: to protect

their businesses.” Id. Similar to the Miller case, Hart does not cite to any evidence

that either Agent Bailey or any officer influenced Kik’s decision to monitor the chat

group.

      The Sixth Circuit concluded that since “child pornography is tragically

common”, “it makes sense for [service] providers [such as Google and Kik] that

must report it to create a generic form for their ‘convenience,’ whether or not they

have agreed with government actors to conduct searches.” Id. at 426 (internal

                                          18
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 19 of 25




citations omitted). Thus, the Miller Court found that Google’s activity of scanning

files of its users for hash-value matches to protect against its users sharing images

of child pornography did not implicate the Fourth Amendment.” 2 Id.

      Kik had a proprietary interest in its product and it was certainly entitled to

protect the value of its messaging service by monitoring it and by preventing it from

being used to share files containing child pornography. In short, this court concurs

with the well-reasoned decision of the Sixth Circuit in Miller, as well as the other

cited cases, and concurs with their rationale, and will deny Hart’s motion to

suppress Kik’s Cybertip Report, (see Doc. 33-1), since the court finds that Kik’s

warrantless search of Hart’s messaging and uploaded files constituted a private

search for 4th Amendment purposes that did not require a warrant.

      Next, the court considers whether Agent Bailey’s search exceeded the scope

of Kik’s search and whether it amounted to an unreasonable search and seizure

under a trespass theory. Hart argues that even if Kik is a private entity, Bailey

conducted an “unreasonable search” when he later opened and viewed the files

sent by Kik. Hart states that since “[t]he CyberTipline report states that K[ik] viewed



      2
       Google created its “own proprietary hashing technology to tag confirmed
child sexual abuse images”, and it “assigns a ‘hash value’ to a known image of
child pornography and then scans its services for files with the same value.” Miller,
982 F.3d at 419. In the present case, the Cybertip indicates that the apparent child
pornography was based on NCMEC’s review of the Report or a “hash match” of
one or more uploaded files.
                                        19
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 20 of 25




the entire contents of the video”, “agent Bailey’s further review of the materials was

an independent trespass and invasion of [his] privacy.” He further states that

“Agent Bailey did not have a search warrant to open the file provided to him by

NCMEC”, and that “[n]o independent judicial review of the CyberTipline report was

taken.” (Doc. 33 at 6).

      Hart basically points out that “the Supreme Court recently clarified that such

a ‘search’ also occurs when the government trespasses onto property to obtain

information.” Miller, 982 F.3d at 418 (citing United States v. Jones, 565 U.S. 400,

404–08, 132 S.Ct. 945 (2012)). Hart also essentially claims that Bailey’s

warrantless opening and examination of the files in the Cybertip qualifies as a

search in a “trespass-to-chattels” sense. Id.

      In particular, Hart, (Doc. 33 at 9), argues as follows:

      Here, agent Bailey violated Mr. Hart’s common law trespass, chattel, and
      replevin rights. Agent Bailey needed to take and open the files to see if they
      contained child pornography. Nothing in the ChildTipline report offers any
      description of what is contained. The videos could have contained private
      videos that were not child pornography, and as agent Bailey in the sealed
      affidavit to the search warrant only identified 6 unique videos of child
      pornography, this may in fact have been the case for some of the 12 videos.
      Under a common law trespass, chattel or replevin theory, agent Bailey took
      the files without permission and opened them. He did so without probable
      cause, without a warrant and without Mr. Hart’s consent. These actions were
      an unreasonable search and do not fall under the private party doctrine.

      Thus, Hart contends that since Bailey did not identify the correct number of

videos containing child pornography in his affidavit of probable cause regarding

                                         20
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 21 of 25




the search warrant application for Hart’s house, he opened more files than

contained in the Cybertip without a warrant, without permission, without probable

cause, and without consent.

      Under the “private search doctrine”, a search by the government may be

found to be permissible after a private party is responsible for the initial intrusion

of a person’s expectation of privacy, for example by opening an object and

examining its contents, and then, after finding something suspicious, submits the

object to the government which repeats the same examination of the object. Under

the doctrine, “[t]he Supreme Court has concluded that even a ‘wrongful search ...

conducted by a private party does not violate the Fourth Amendment.’” U.S. v.

Tolbert, 326 F.Supp.3d 1211, 1219 (D. N.M. 2018) (quoting Walter v. United

States, 447 U.S. 649, 656, 100 S.Ct. 2395 (1980)). Also, “such private wrongdoing

does not deprive the government of the right to use evidence that it has acquired

lawfully.” Id. (citation omitted). The court in Tolbert, id., then explained:

      In United States v. Jacobsen, 466 U.S. 109, 104 S.Ct. 1652, 80 L.Ed.2d 85
      (1984), FedEx employees opened a damaged package, found suspicious
      plastic bags of white powder inside, and passed the parcel to the
      government, along with a description of what they had found. Id. at 111, 104
      S.Ct. 1652. An agent from the Drug Enforcement Agency (“DEA”) then
      repeated the same investigation, opening the package and examining its
      contents. Id. Finally, he subjected the white powder to a chemical drug test
      to confirm it was cocaine. Id. at 111-12, 104 S.Ct. 1652. Considering all this,
      the Supreme Court held that no “search” implicating the Fourth Amendment
      had taken place because there was a “virtual certainty” that the government
      could have discovered “nothing else of significance” in the package nor
      learned anything beyond what it had “already ... been told” by a private party.
                                           21
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 22 of 25




      Id. at 119, 104 S.Ct. 1652. “Once frustration of the original expectation of
      privacy occurs, the Fourth Amendment does not prohibit governmental use
      of the now-nonprivate information.” Id. at 117, 104 S.Ct. 1652.

      No doubt that “[t]he Supreme Court has long required the government to

obtain a warrant to open sealed letters, the equivalent of modern emails.” Miller,

982 F.3d at 418 (citations omitted). However, “well before [United States v.

Jacobsen, 466 U.S. 109, 104 S. Ct. 1652 (1984)], the Court also allowed the

government to rely on letters illegally taken and opened by private parties.” Id.

(citation omitted). In the present case, the Cybertip Kik submitted to NCMEC

included 12 files Kik uploaded to NCMEC, consisting of 11 video files and one .pdf

file. Kik indicated that the 11 child pornographic videos were distributed on the Kik

app using private chat messages and group messaging. Agent Bailey reviewed

the 11 video files and one .pdf file provided in the Cybertip. Agent Bailey’s search

warrant affidavit incorrectly indicated a total of 7 unique videos were included with

Kik’s Cybertip but there were actually 8 distinct videos files that Bailey determined

contained child pornography. It was also determined that some videos were

uploaded multiple times which accounted for the total of 11 uploads.

      As in the Miller case in which the Court indicated that “Google arguably

‘opened’ the files and committed the ‘trespass’”, id., the court finds that since Kik

had opened the files in the instant case and NCMEC did not view the files before

it sent them to law enforcement officials, it was a private party search that did not

                                         22
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 23 of 25




violate the 4th Amendment and Agent Bailey’s examination of the files did not

constitute a search under the traditional trespass test.

      As the government, (Doc. 37 at 9-10), explains:

      Agent Bailey merely reviewed information provided by a prior private search.
      Agent Bailey reviewed the video files solely after Kik had already done so
      and forwarded them to NCMEC. Agent Bailey’s review of the video files
      contained in the CyberTipline Report did not constitute a “search” subject to
      Fourth Amendment scrutiny.

      The Sixth Circuit in Miller, id. at 417-18, addressed a similar contention as

raised by Hart, and stated that “[u]nder the private-search doctrine, the government

does not conduct a Fourth Amendment search when there is a ‘virtual certainty’

that its search will disclose nothing more than what a private party’s earlier search

has revealed.” (citing United States v. Jacobsen, 466 U.S. 109, 119, 104 S.Ct.

1652 (1984)). Thus, the issue is whether Bailey’s search would disclose anything

more than what Kik’s search and the Cybertip showed. See id. Here, the court

finds that Agent Bailey’s conduct did not amount to a trespass by taking the files

from NCMEC and then viewing these files since they had already been viewed and

identified by Kik as containing apparent child pornography. As the government

concludes, (Doc. 37 at 12), “it is clear that NCMEC contacted the government

pursuant to their reporting requirement, and provided the government with the

information provided by Kik. The government received the property from NCMEC




                                         23
      Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 24 of 25




and reviewed it, after a private entity had already determined that it contained child

pornography and voluntarily provided those images to NCMEC.” (citation omitted).

      Finally, the court finds no merit to Hart’s argument that “the viewing of the

files identified by K[ik] as apparent child pornography does not mean that the files

contained child pornography” and that “Agent Bailey has special training to make

[such] assessments.” The Cybertip indicated that Kik viewed the entire contents of

the uploaded files, that some of the files were shared in a messaging group on Kik

by the user televiper and, that some of the files were sent from televiper to other

users via private chat message. (Doc. 33-1). The Cybertip also contained a

description of what Kik found in viewing the files, “apparent child pornography.”

Agent Bailey subsequently opened the same files and also determined that they

contained child pornography. Moreover, there has been no allegation and no

evidence that Agent Bailey exceeded the scope of his authority when he relied on

the information Kik provided in the Cybertip after its private search. As the

Supreme Court found in Jacobsen, 466 U.S. at 117, “the Fourth Amendment does

not prohibit governmental use of the now-nonprivate information.” 3


      3
        The government does not alternatively argue that even if there was a 4th
Amendment violation in this case, the good faith exception should preclude
exclusion of the evidence basically because when Agent Bailey reviewed the files
contained with Kik’s Cybertip and obtained the search warrant for Hart’s home, he
had no reason to believe that Kik had provided NCMEC with information procured
in violation of Hart’s 4th Amendment rights. The court notes that some courts have
found the good faith exception applies in similar cases. See Tolbert, 326 F.Supp.3d
                                         24
            Case 3:20-cr-00197-MEM Document 38 Filed 06/14/21 Page 25 of 25




    IV.       CONCLUSION

          For the aforementioned reasons, Defendant Hart’s suppression motion,

(Doc. 32), is DENIED IN ITS ENTIRETY. An appropriate Order follows.




                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Court

Dated: June 14, 2021
20-197-01




at 1121-1124 (holding that law enforcement “naturally assumed that the statutory
authority granted to NCMEC was enough to justify opening the emails”, and that
“a reasonable law enforcement officer could conclude that by opening an email or
attachment that NCMEC had already opened, he was merely repeating a search
previously performed by a private party as permitted by the private search
doctrine.”) (citing United States v. Stratton, 229 F.Supp.3d 1230, 1233 (D. Kan.
2017); United States v. Keith, 980 F.Supp.2d 33 (D. Mass. 2013)).
                                         25
